Citation Nr: 0927766	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  00-18 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a 
postoperative right shoulder replacement (previously 
characterized as recurrent dislocation of the right (major) 
shoulder with degenerative joint disease), evaluated as 30 
percent disabling prior to June 6, 2003 and as 60 percent 
disabling from August 1, 2004.

2.  Entitlement to an initial evaluation in excess of 10 
percent from September 11, 1991 until November 26, 2008, and 
an evaluation in excess of 40 percent as of that date, for 
degenerative changes of the lumbar spine with spinal 
stenosis.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida in February 2000, June 2000, and June 
2001.  The Board previously remanded this case in July 2005 
and August 2008.

The ratings for both of the Veteran's service-connected 
disabilities addressed in this decision have been increased 
during the pendency of this appeal.  Subsequent to a June 
2003 right total shoulder replacement, the Veteran was 
assigned a temporary 100 percent evaluation from June 6, 2003 
until August 1, 2003, at which time the underlying 30 percent 
evaluation was again effectuated.  In a January 2009, this 
rating was found to be clearly and unmistakably erroneous; 
the 100 percent evaluation was extended until August 1, 2004, 
with a 60 percent evaluation effectuated as of that date.  A 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 was 
also assigned from October 29, 2008 until February 1, 2009.  
In that same decision, the rating for the Veteran's low back 
disorder was increased to 40 percent, albeit only as of 
November 26, 2008.  All of these ratings remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to July 18, 2001, the Veteran's right shoulder 
disorder was productive of motion beyond midway between the 
side and shoulder level.

2.  During the period from July 18, 2001 until June 6, 2003, 
the Veteran's right shoulder disorder was productive of 
abduction and flexion to only 30 degrees and objective 
evidence of severe pain of the right shoulder; these findings 
are commensurate to limitation of motion of the arm to 25 
degrees from the side.

3.  For the period beginning on August 1, 2004, the Veteran's 
right shoulder disorder has postoperatively been productive 
of chronic residuals consisting of severe painful motion or 
weakness, but there has been no evidence of loss of head of 
the humerus (flail joint).

4.  During the period from September 11, 1991 until March 27, 
2000, the Veteran's low back disorder was productive of back 
spasm and moderate limitation of motion, with forward flexion 
to 45 degrees.

5.  Evidence from the entire period beginning on March 27, 
2000 indicates severe limitation of low back motion, with 
flexion to 30 degrees and additional limitation of motion 
with flare-ups; the Veteran, however, has denied 
incapacitating episodes of intervertebral disc syndrome, and 
there is no evidence of ankylosis or pronounced 
manifestations of intervertebral disc syndrome.

6.  The Veteran's November 26, 2008 VA examination revealed 
bilateral lower extremity symptoms commensurate to mild 
radiculopathy of each extremity.

7.  The evidence of record, on balance, reflects that the 
Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for recurrent dislocation of the right (major) shoulder with 
degenerative joint disease prior to July 18, 2001 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5201 and 5202 (2008).


2.  The criteria for a 40 percent evaluation for recurrent 
dislocation of the right (major) shoulder for the period from 
July 18, 2001 until June 6, 2003 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201 and 5202 (2008).

3.  The criteria for an evaluation in excess of 60 percent 
for a postoperative right (major) shoulder replacement for 
the period beginning on August 1, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5051 and 5202 (2008).

4.  The criteria for an initial 20 percent evaluation for 
degenerative changes of the lumbar spine with spinal stenosis 
for the period from September 11, 1991 until March 27, 2000 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2002).

5.  The criteria for a 40 percent evaluation for degenerative 
changes of the lumbar spine with spinal stenosis for the 
period from March 27, 2000 until November 26, 2008 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002).

6.  The criteria for an evaluation in excess of 40 percent 
for degenerative changes of the lumbar spine with spinal 
stenosis for the period beginning on November 26, 2008 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002).

7.  The criteria for a separate 10 percent evaluation for 
right lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8521 
(2008).


8.  The criteria for a separate 10 percent evaluation for 
left lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8521 
(2008).

9.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

With claims involving musculoskeletal disorders, rating 
considerations must include such findings as functional loss 
due to pain, painful motion, excess fatigability, weakness, 
incoordination and additional disability during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, 4.45.

B.  Right shoulder disorder

In the present case, the Board will consider the Veteran's 
right shoulder disorder under the criteria for a major 
extremity, as the Veteran is right-handed.  See 38 C.F.R. 
§ 4.69.

The Veteran's current evaluation has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5051.  This code section 
concerns a shoulder replacement (prosthesis).  A minimum 
rating of 30 percent is assigned in such cases.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, rating is made by analogy under 
Diagnostic Codes 5200 and 5203.  For one year following the 
implantation of a prosthesis, a 100 percent evaluation is 
assigned.

The Board has considered other code sections as well.  In 
this regard, under Diagnostic Code 5201, a 30 percent 
evaluation is warranted for limitation of motion of the arm 
midway between the side and shoulder level.  A 40 percent 
evaluation contemplates limitation of motion of the arm to 25 
degrees from the side.  


Also, Diagnostic Code 5202 concerns other impairment of the 
humerus.  A 30 percent evaluation is warranted in cases of 
malunion with marked deformity; or recurrent dislocation of 
the humerus at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation is assigned in cases of fibrous union of the 
humerus.  A 60 percent evaluation contemplates nonunion of 
the humerus (false flail joint).  An 80 percent evaluation is 
warranted for loss of the head of the humerus (flail 
shoulder).

The Board notes that Diagnostic Code 5200 (ankylosis of 
scapulohumeral articulation) does not warrant further 
consideration in this case because shoulder ankylosis has not 
been demonstrated at any point during this appeal.  
Additionally, Diagnostic Code 5203 does not allow for an 
evaluation in excess of 20 percent and accordingly does not 
warrant consideration.

The report of the Veteran's December 1999 VA orthopedic 
examination indicates that he denied recurrent dislocation of 
the right shoulder but had decreasing ability to use the 
right upper extremity.  He also reported weakness.  Range of 
motion testing revealed abduction and forward flexion to 80 
degrees and internal and external rotation to 20 degrees.  X-
rays revealed moderate acromioclavicular arthritis, along 
with some degenerative changes at the glenohumeral 
articulation.  The assessment was right shoulder degenerative 
joint disease, status post recurrent dislocation.  The Board 
notes that these findings are not consistent with a higher 
evaluation, as the Veteran had motion (abduction and forward 
flexion) of the right shoulder beyond midway between the side 
and shoulder level (Diagnostic Code 5201) and no apparent 
impairment of the humerus (Diagnostic Code 5202).  The 
examination report, notably, does not address such symptoms 
as painful motion, functional loss due to pain, additional 
disability during flare-ups, excess fatigability, and 
weakness.  See DeLuca v. Brown, supra.

Subsequent medical evidence, however, shows further reduction 
of motion of the arm.  A July 18, 2001 VA outpatient 
treatment record indicates that the Veteran had marked 
limitation of motion of the right shoulder, with right 
abduction only to 30 degrees with severe pain.  A July 23, 
2001 VA outpatient treatment record indicates that the 
Veteran had marked limitation of motion of the shoulders 
bilaterally.  The examiner noted that abduction and forward 
flexion were only to 30 degrees, with pain.  There was 
moderate crepitation and severe tenderness anteriorly and 
prominence of both acromioclavicular joints.  The Veteran did 
have somewhat more motion during an April 2003 VA orthopedic 
examination, which revealed right shoulder forward elevation 
and abduction to 50 degrees, internal rotation to 90 degrees, 
and external rotation to 10 degrees.  The Veteran was noted 
to have a significant amount of pain if attempts were made to 
"passively go greater in the range of motion."  X-rays 
revealed severe degenerative changes of the glenohumeral 
joint, as well as the acromioclavicular joint.  The examiner 
found that the Veteran would be able to lift no more than 
five pounds just below the shoulders and that any overhead 
activity would be "impossible" for him.  

The Board has considered the July 2001 findings of shoulder 
abduction and flexion to only 30 degrees, the accompanying 
finding of severe pain with motion, and the notation of 
marked limitation of the shoulders and concludes that these 
findings, in view of both Diagnostic Code 5201 and DeLuca, 
are commensurate to limitation of motion of the arm to 25 
degrees from the side.  Under Diagnostic Code 5201, this 
supports a 40 percent evaluation, and the Board concludes 
that this increase should be effectuated as of the date of 
the July 18, 2001 outpatient treatment record.  

In June 2003, the Veteran underwent a right total shoulder 
replacement.  Subsequently, in an August 2003 rating 
decision, a temporary 100 percent evaluation was assigned 
from June 6, 2003 until August 1, 2003, at which time the 
underlying 30 percent evaluation was again effectuated.  In a 
January 2009 decision review officer decision, the Remand and 
Rating Development Team in Huntington, West Virginia 
determined that the temporary total evaluation for the right 
shoulder replacement assigned from June 6 to August 1 of 2003 
was clearly and unmistakably erroneous.  Rather, under the 
provisions of Diagnostic Code 5051, the 100 percent 
evaluation following the replacement surgery was extended 
until August 1, 2004, with a 60 percent evaluation 
effectuated as of that date.  A temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 was also assigned from 
October 29, 2008 until February 1, 2009, in light of 
arthroscopic surgery with extensive debridement and lysis of 
adhesions on October 29, 2008.  

Given this substantial increase, the Board notes that the 
only basis for an increased evaluation now is for loss of the 
head of the humerus (flail joint), for which an 80 percent 
evaluation is warranted.  The most recent VA orthopedic 
examination addressing the right shoulder, from January 2007, 
indicates no such finding.  Rather, the examiner noted that 
there was no giving way, instability, stiffness, episodes of 
dislocation or subluxation, locking episodes, effusions, 
flare-ups of joint disease, or inflammation of the right 
shoulder, although there was pain and weakness.  The 
examination revealed flexion to 60 degrees, with pain at 60 
degrees; abduction to 30 degrees, with pain at 30 percent; 
external rotation to 5 percent; and internal rotation to 90 
degrees.  There was no evidence of loss of a bone or part of 
a bone, recurrent shoulder dislocations, inflammatory 
arthritis, or joint ankylosis.  

The Board is aware of the significant ongoing effects of the 
Veteran's right shoulder disorder.  In this regard, the 
January 2007 VA examiner did note tenderness, painful 
movement, weakness, abnormal motion, and guarding of 
movement.  The diagnosis was status post right total shoulder 
replacement, with severe osteoarthritis.  The disorder was 
noted to have severe effects on chores, exercise, sports, and 
recreation; moderate effects on shopping, bathing, dressing, 
toileting, and grooming; and mild effects on traveling and 
feeding.  The examiner noted that the Veteran was having 
difficulty with his prosthesis and had pain "all the time" 
and subluxations.  He was limited in his range of motion and 
met DeLuca criteria with additional limitation of motion due 
to pain.  The examiner opined that there would continue to be 
additional limitations due to the disability of the shoulder, 
and another procedure would likely be needed.  The Veteran 
did not have flare-ups but rather was affected at all times 
by the shoulder.  He had no external rotation of the shoulder 
and limited flexion and abduction, and these motions were 
bound to worsen without further intervention.  All of these 
findings, however, are fully contemplated by the current 60 
percent evaluation for chronic residuals, consisting of 
severe painful motion or weakness, under Diagnostic Code 
5051.  

In short, the evidence supports an evaluation of 30 percent 
prior to July 18, 2001, a 40 percent evaluation from July 18, 
2001 until June 6, 2003, and a 60 percent evaluation from 
August 1, 2004.  This represents a grant for the period from 
July 18, 2001 until June 6, 2003 and a denial for the periods 
prior to July 18, 2001 and beginning on August 1, 2004.  
38 C.F.R. §§ 4.3, 4.7.

C.  Lumbar spine disorder

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised at a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

From the outset of this appeal, the Veteran has been treated 
periodically for back pain and, significantly, has had 
objective evidence of muscle spasm.  A VA treatment record 
from June 1991 indicates that the Veteran had spasm over the 
lumbar paravertebral region, as well as pain to palpation at 
the spinous processes from L4-S1 and over the sacroiliac 
joints.  VA x-rays from August 1994 revealed straightening of 
the lumbar curvature, suggestive of regional muscle spasm; 
and minimal degenerative lumbar spondylosis.  A November 1994 
VA treatment record indicates that the Veteran had low back 
pain, evidence of degenerative joint disease, and most 
probably muscle spasm of the lumbar area, for which he was 
started on Valium.  Given this evidence, the Board finds that 
the initial rating for the Veteran's low back disorder should 
have been at the 20 percent rate from September 11, 1991, in 
view of the now-deleted provisions of Diagnostic Code 5295 
contemplating lumbosacral strain with back spasm.  

The question thus becomes when the next higher evaluation 
arose.  The June 1998 VA examination, however, revealed 
limited spine motion with 45 degrees of forward flexion, 10 
degrees of backward extension, 20 degrees of bilateral 
lateral bending, and 25 degrees of right and left rotation.  
Although the examiner expressed concern about "secondary 
gain and symptom magnification" on the part of the Veteran, 
the examiner did not specifically state that the range of 
motion findings were not reliable.  Rather, the examiner 
pointed to the "minimal" radiological findings (an 
impression of lower back pain with mild degenerative discs 
was rendered) and the absence of examination findings 
consistent with radiculopathy.  While the Board finds that 
these examination findings are consistent with a 20 percent 
evaluation, particularly in terms of limitation of flexion, 
the absence of any indication of severe intervertebral disc 
syndrome or lumbosacral strain precludes a higher evaluation.  
Moreover, no discussion of the symptoms addressed in DeLuca 
was included in the examination report.

Additionally, a November 1999 VA orthopedic examination 
report contains a notation that the Veteran's examination 
findings as to the lumbar spine were being deferred because 
they were "completely identical" to the June 1998 findings.  

Subsequent VA medical evidence, however, suggests a worsening 
in terms of limitation of motion.  In a March 27, 2000 VA 
orthopedic examination report, the examiner noted that the 
Veteran "refuses" to bend forward more than 30 degrees or 
move backward more than five degrees.  He also had minimal 
lateral bending that he stated was secondary to pain.  The 
examiner noted that these findings "although showing limited 
motion are difficult to verify objectively."  From May to 
June of 2000, the Veteran was hospitalized at a VA facility 
for chronic low back pain.  At that time, he was noted to 
have straight leg raising positive from 35-45 degrees and 
dysthesia in the left scrotum and small left testis.  A May 
2001 VA spine examination report indicates that the Veteran 
refused to bend more than 30 degrees or backward more than 
five degrees, and he had "minimal lateral bending secondary 
to pain."  An MRI from the same month was noted to show a 
mild degree of spinal stenosis at L3-L4, L4-L5, and L5-S1, 
with no specific evidence of neurocompressive pathology but 
with degenerative changes throughout those levels.  The 
examiner noted that, due to the Veteran's spinal stenosis, it 
would be expected that with flare-ups range of motion could 
be limited up to 15-20% of his current range of motion.  

In reviewing the above evidence, the Board has focused on the 
term "refuses" in regard to the finding of flexion to 30 
degrees, as forward flexion limited to 30 degrees would 
represent severe limitation of motion.  It would have been 
helpful if the Veteran's two VA examiners had clarified 
whether "refused" represented an inability, rather than an 
unwillingness, to flex more than 30 degrees.  At the same 
time, the Board is cognizant of the Veteran's pain-related 
limitations and is particularly concerned about the May 2001 
notation that, due to spinal stenosis, he could have range of 
motion limited to 15-20% of his current range of motion.  
Overall, the Board finds that the combination of the vaguely 
worded refusal to flex more than 30 degrees and the clearer 
statement of significant additional limitation of motion with 
flare-ups, in light of DeLuca, results in a disability 
picture that is commensurate to severe limitation of motion 
of the lumbosacral spine.  For this reason, the Board finds 
that the current 40 percent evaluation should have been 
effectuated as of the March 27, 2000 VA examination.  

The next question for the Board is whether an evaluation in 
excess of 40 percent is warranted for any portion of the 
period beginning on March 27, 2000.  In this regard, the 
Veteran's most recent VA examination addressing the spine was 
conducted in November 26, 2008.  During the examination, the 
Veteran reported progressively worsening pain, with severe 
flare-ups and radiating pain in the posterior legs.  The 
examiner did note that the Veteran had no medical 
certificates issued for strict bed rest during the last year 
due to acute intervertebral disc syndrome.  The examination 
revealed spasm, pain with motion, and tenderness.  The 
examiner found such symptoms to be responsible for an 
abnormal gait or abnormal spinal contour.  A neurological 
examination revealed bilateral diminished pinprick and smooth 
sensation of the lower extremities not following any specific 
dermatomal pattern.  Range of motion testing revealed flexion 
to 40 degrees, with pain and with limitation to only 20 
degrees with repetition; extension to 15 degrees, with pain 
and with limitation to only 5 degrees with repetition; and 
bilateral lateral flexion and lateral rotation to 15 degrees, 
with pain and with limitation to only 10 degrees with 
repetition.  The Veteran's disability was noted to prevent 
chores, exercise, and sports and to result in severe effects 
on shopping, recreation, traveling, bathing, dressing, and 
grooming.  The examiner noted that the Veteran could not work 
"due to SC low back condition and arms."  

In conclusion, the examiner noted that the Veteran reported a 
low back intensity of 5/10, with flare-ups three to four 
times per month with a duration of three to four days.  The 
examiner further noted that the Veteran's low back disorder 
had resulted in associated bilateral lower extremity 
radiculopathy which was manifested by diminished knee jerks 
+1 and absent ankle jerks associated with mild weakness of 
ankle dorsiflexion muscles.  No sciatica or bowel or bladder 
dysfunction was noted.


In a January 2009 decision review officer decision, this 
examination report was cited as the basis for increasing the 
Veteran's low back disorder evaluation to 40 percent as of 
November 26, 2008.  

In reviewing the above findings, the Board notes the absence 
of documented bedrest for intervertebral disc syndrome, as 
well as the lack of findings suggesting ankylosis.  Moreover, 
the November 2008 VA examination report did not suggest 
pronounced intervertebral disc syndrome, and such a finding 
would be inconsistent with the Veteran's relatively modest 
reported low back intensity of 5/10.  Consequently, the Board 
does not find a basis for an evaluation in excess of 40 
percent.

This determination does not end the Board's inquiry, however.  
The Board is aware of the finding of associated bilateral 
lower extremity radiculopathy manifested by diminished knee 
jerks +1 and absent ankle jerks associated with mild weakness 
of ankle dorsiflexion muscles.  Given this finding and the 
associated notation of no sciatica, the Board finds that it 
is most appropriate to assign separate 10 percent evaluations 
for radiculopathy of each extremity under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Under this section, concerning 
paralysis of the external popliteal nerve (common peroneal), 
a 10 percent evaluation is warranted for mild incomplete 
paralysis.  In the absence of any findings or opinion 
suggesting a higher degree of dysfunction, the Board notes 
that a higher evaluation (20 percent for moderate incomplete 
paralysis) would not be warranted for either lower extremity.  

Overall, the Board finds that the Veteran's degenerative 
changes of the lumbar spine with spinal stenosis warrant an 
initial 20 percent evaluation for the period from September 
11, 1991 until March 27, 2000 and a 40 percent evaluation as 
of that date.  This represents a grant, except for the 
current period beginning on November 26, 2008.  The Board's 
decision is also favorable to the Veteran insofar as separate 
10 percent evaluations for right and left lower extremity 
radiculopathy have been granted.  38 C.F.R. §§ 4.3, 4.7.



IV. Staged and extra-schedular evaluations

As discussed above, the Board has assigned "staged" rating 
pursuant to Fenderson or Hart.  As for whether an 
extraschedular rating should be assigned, the Board notes 
that the Veteran has submitted no evidence showing that 
either of these disorders, individually, has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that either of these disorders 
has necessitated frequent periods of hospitalization during 
the pendency of this appeal.  The Veteran has been assigned 
temporary evaluations under Diagnostic Code 5051 and 
38 C.F.R. § 4.30 following two right shoulder surgeries.  The 
November 2008 VA examination report indicates that the 
Veteran could not work "due to SC low back condition and 
arms," and, in fact, he has been granted a total disability 
evaluation on account of service-connected disabilities.  
However, there is no indication that his disabilities 
individually have precluded him from working.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

II.  Service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a Veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
Veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

In the present appeal, the Veteran has asserted that he has 
PTSD and that such disability arose as a result of the 
January 1962 in-service motor vehicle accident that resulted 
in several other service-connected disabilities.

The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  In considering this 
question, the Board is mindful that service connection is 
separately in effect for a major depressive disorder 
associated with residuals of a fracture of the right tibia 
and fibula; this disability has been evaluated as 50 percent 
disabling.

The Board has reviewed the Veteran's medical records.  A June 
1996 VA mental health clinic report contains assessments of 
both major depression and PTSD "regarding traumatic event."  
The only event referred to in the report, however, is "a lot 
of physical trauma in the military service."  
Contemporaneous VA psychiatric examination reports, from 
March 1993, November and December of 1999, and April 2000, 
are entirely negative for a PTSD diagnosis; rather, the 
Veteran was consistently treated for his major depressive 
disorder.

A VA psychiatric examination report from January 2007 
contains an opinion that, although the Veteran had a clear 
stressor, he lacked the major symptoms of avoidance that were 
essential to the criteria for a diagnosis of PTSD.  He also 
denied any major reliving of the experience and any major 
experiences of reenacting or memories of such during 
wakefulness or sleep.  Additionally, he denied nightmares.

As the January 2007 VA examination was conducted by a 
physician's assistant, in violation of VNA Fast Letter 06-03 
(March 15, 2006), the Board remanded this case in August 2008 
for a further VA examination.  This examination was conducted 
by a psychiatrist in December 2008.  During the examination, 
the Veteran specifically denied a "particularly traumatic" 
stressor event, and the examiner noted that the Veteran had 
no symptoms of persistently reexperiencing a traumatic event 
present.  The examiner indicated that no symptoms of PTSD 
were found and noted that, when presented with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV) criteria for 
PTSD, the Veteran "agreed that, he did not meet the 
criteria."  The Board notes that the examiner did review the 
entire claims file in conjunction with this claim.

In short, there is one notation in the record of a PTSD 
assessment in June 1996, with minimal explanation and with no 
indication that the Veteran's claims file had been reviewed.  
This notation must be viewed in the context of an extensive 
record of psychiatric treatment, for major depressive 
disorder, that is otherwise entirely devoid of any findings 
of PTSD.  Moreover, the relatively cursory June 1996 notation 
contains far less detail than the December 2008 VA 
examination report, the findings of which were based upon a 
review of the claims file, citation to the DSM-IV criteria, 
and a detailed interview with the Veteran.  

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board finds 
that the December 2008 VA examination report indicating no 
current PTSD diagnosis has vastly greater probative value 
than the one isolated finding of PTSD from June 1996, and the 
Board further notes that the December 2008 report is 
substantially more consistent with the record as a whole.  
Moreover, while the Board is certainly aware of the Veteran's 
extensive history of psychiatric treatment, service 
connection is separately in effect for the consistently shown 
diagnosis of major depressive disorder.

Overall, after weighing the evidence of record, the Board 
must conclude that the evidence does not show a current PTSD 
diagnosis, let alone one predicated on a corroborated in-
service stressor.  In the absence of such a diagnosis, the 
preponderance of the evidence is against the Veteran's claim, 
and the claim must be denied.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, a notice letter concerning the Veteran's 
initial claim for service connection for a back disorder was 
furnished to him in June 2001.  A notice letter addressing 
the right shoulder and PTSD claims was furnished to the 
Veteran in August 2005, and a stressor questionnaire was 
included with this letter.  In an August 2006 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
further notice letter addressing both of the Veteran's 
increased rating claims was furnished in November 2008.  

With regard to the increased evaluation claim concerning the 
right shoulder, the Board notes that, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that adequate 
VCAA notice for an increased evaluation claim requires that: 
(1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the appealed February 2000 rating decision 
preceded the enactment of the laws and regulations governing 
VA's notice requirements.  The Veteran was furnished with the 
provisions of Diagnostic Codes 5201 and 5202 in a July 2000 
Statement of the Case.  In a November 2008 letter, the 
provisions of Diagnostic Code 5202 were again included.  This 
letter represented significant corrective action in terms of 
Vazquez-Flores in other respects.  The Veteran was fully 
informed of the importance of both medical evidence and 
statements from other individuals concerning the effects of 
his service-connected disability.  The fact that specific 
test results were needed to determine an evaluation in 
certain circumstances was noted.  Finally, specific types of 
evidence (ongoing treatment records, Social Security records, 
statements from employers, and other lay statements) were 
cited.  

The Board is aware that the Veteran was not furnished with 
the provisions of Diagnostic Code 5051 prior to the January 
2009 rating decision applying that diagnostic code.  However, 
the Veteran was awarded a 100 percent evaluation from June 6, 
2003 until August 1, 2004, with a 60 percent evaluation 
effectuated as of that date, and Diagnostic Code 5051 allows 
for a 100 percent evaluation for one year following the 
implantation of a prosthesis and a maximum evaluation of 60 
percent for severe painful motion or weakness in the affected 
extremity thereafter.  In other words, the Veteran has been 
assigned the maximum available under Diagnostic Code 5051 for 
his post-operative period, and the absence of prior 
notification of the provisions of this section is therefore 
not prejudicial to him.

For all of these reasons, the Board finds that any initial 
notice errors in light of Vazquez-Flores are not prejudicial, 
as the "administrative appellate process" has rendered such 
errors non-prejudicial.  Id. at 46-47; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007) (for a determination 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair").

The Board would note that the spine claim in this case is an 
initial rating claim and accordingly is not subject to the 
requirements of Vazquez-Flores.  See Dunlap v. Nicholson, 
supra; VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's service 
treatment, private, and VA medical records have been 
obtained.  Additionally, he has been afforded multiple VA 
examinations in conjunction with his claims.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An evaluation in excess of 30 percent for recurrent 
dislocation of the right (major) shoulder with degenerative 
joint disease prior to July 18, 2001 is denied.

A 40 percent evaluation for recurrent dislocation of the 
right (major) shoulder for the period from July 18, 2001 
until June 6, 2003 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 60 percent for a postoperative 
right (major) shoulder replacement for the period beginning 
on August 1, 2004 is denied.

An initial 20 percent evaluation for degenerative changes of 
the lumbar spine with spinal stenosis for the period from 
September 11, 1991 until March 27, 2000 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A 40 percent evaluation for degenerative changes of the 
lumbar spine with spinal stenosis for the period from March 
27, 2000 until November 26, 2008 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 40 percent for degenerative 
changes of the lumbar spine with spinal stenosis for the 
period beginning on November 26, 2008 is denied.

A separate 10 percent evaluation for right lower extremity 
radiculopathy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent evaluation for left lower extremity 
radiculopathy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


